Citation Nr: 1132731	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Liberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied service connection for narrowed discs at L1-2, L2-3 (claimed as low back and waist conditions).  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In June 2009, the Board denied the claim for service connection for low back disability.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted the Joint Motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans (DAV), in June 2010, the Veteran granted a power-of-attorney in favor of Kathy A. Liberman with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In July 2011, the Veteran's attorney submitted additional medical evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

Service treatment records reflect a complain of low back pain in March 1986.  The impression was acute low back pain.  On reports of medical history in June 1986, February 1988, and April 1992, the Veteran noted that he had recurrent back pain.  The February 1988 examiner stated that the Veteran had chronic low back pain.  At separation in April 1992, examination of the Veteran's spine was abnormal.  The examiner noted that the Veteran had intermittent low back pain.  A November 1993 private treatment record reflects the first documented evidence of treatment for back pain post service.

The Veteran has been afforded two VA examinations in connection with the claim on appeal.  The October 2005 VA examiner opined that the Veteran's low back disability was not related to service, noting that the Veteran had not been treated for a low back disorder in the years immediately subsequent to service.  However, this finding was contrary to the evidence of record, thus, the Board remanded the claim in order to obtain a new etiology opinion.

Pursuant to the Board's remand, the Veteran underwent further VA examination in March 2009.  The examiner opined that the Veteran's current back condition was less likely than not related to service.  He stated that the Veteran "had episodes of back pain which resolve with treatment at service".  His conclusion was based, in part, on "the time frame between the in service back pain episodes".  Significantly, he noted only some of the Veteran's pertinent in-service history-a March 1986 treatment record and the April 1992 separation examination report.  He did not account for the June 1986 and the February 1988 reports of medical history reflecting ongoing, recurrent back pain.  In particular, the February 1988 examiner noted that the Veteran had chronic low back pain and the April 1992 examiner noted that the Veteran experienced off and on low back pain; suggesting that the Veteran's back pain was not an acute condition that resolved during service.  Thus, as the March 2009 VA examiner failed to consider all of the pertinent service treatment records, this opinion is inadequate to resolve the claim for service connection.

The Board also notes that while, in July 2011, the Veteran submitted a private medical opinion stating that the Veteran's current low back disability was more likely than not related to in-service back pain, there is no indication that the physician examined the Veteran in connection with his report.  Additionally, the Board notes that the specialty of the physician who provided the July 2011 report is internal medicine.  There is no indication from the record that she has any particular expertise concerning the nature, etiology, and progression of low back disability.

As the medical evidence currently of record is inadequate to resolve the claim for service connection for low back disability, further examination and a medical opinion by an appropriate physician-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report of examination, the examiner should specifically address all of the in-service complaints of back pain, as well as the post-service medical records. 

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for low back disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, as noted by the parties in the Joint Motion, during the February 2008 Board hearing, the Veteran indicated that he received treatment for his back in 1992, 3 or 4 months after discharge from service.  The Veteran testified that he went to a facility in Latheata.  However, the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain these records.

Hence, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish a signed VA Form 21-4142 for the private facility at which the Veteran received treatment in 1992 (noted during the February 2008 Board hearing), to enable it to obtain the Veteran's private medical records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in  July 2011 notwithstanding the waiver of RO consideration of the evidence.

Finally, as noted by the parties in the Joint Motion, the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include evidence submitted by the Veteran in September 2005 and January 2007-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should have all of pertinent evidence in the claims file-to particularly include evidence submitted by the Veteran in September 2005 and January 2007-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding medical records related to low back disability from the facility in Latheata where the Veteran received treatment in 1992 (noted during the February 2008 Board hearing).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider all of the service treatment records reflecting low back pain (March 1986, June 1986, February 1988, April 1992) and the post-service treatment records, as well as the Veteran's contentions.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


